Citation Nr: 0605989	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1948 to June 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Although the RO re-adjudicated the service claim for 
bilateral hearing loss in October 2001 (which had been 
previously denied in April 1979), and denied it on the 
merits, the submission of new and material evidence by a 
claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board, and the Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  The Board has characterized the 
issue accordingly.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted in 
December 2002.  

In August 2003, the Board remanded the case to meet due 
process considerations, including mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  An unappealed April 1979 rating decision denied service 
connection for hearing loss, based essentially on a finding 
that such disability was unrelated to service.


2.  Evidence received since the April 1979 rating decision 
does not tend to relate the veteran's bilateral hearing loss 
to his military service, does not bear directly and 
substantially upon the matter of service connection for 
bilateral hearing loss, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the April 1979 rating decision 
denying service connection for hearing loss is not new and 
material, and such claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.


In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a January 2004 
letter and a January 2005 supplemental statement of the case 
(SSOC) fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although full notice was not provided to the 
appellant until after the October 2001 adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  


The Board also acknowledges that the VCAA revised 38 C.F.R. 
§ 3.156(a), which defines "new and material evidence," for 
claims filed on or after August 29, 2001.  As the instant 
petition to reopen was filed before that date (in April 2001; 
see VA Form 21-4138), the new definition does not apply.  
While the January 2005 SSOC informed the veteran of the 
"revised" language of 38 C.F.R. § 3.156, the January 2004 
letter from the Appeals Management Center in Washington, D.C. 
sufficiently informed the veteran of what type of "new and 
material" evidence he was required to submit to VA in order 
to reopen his claim pursuant to the language of the pre-
August 29, 2001, 38 C.F.R. § 3.156.

Factual Basis

The veteran's service medical records are silent for findings 
or diagnosis of hearing loss.  They show that whispered voice 
testing was reported as being 15/15 in the course of his 
December 1948 enlistment examination.  Whispered and spoken 
voice testing was shown to be 15/15 at the veteran's June 
1952 separation examination.

On VA examination in January 1954 normal hearing (no 
deafness) was reported.  

On VA examination in February 1958 the veteran's hearing was 
described as being "good."

On VA examination in March 1962 the veteran complained of 
"defective" left ear hearing.  A hearing disorder was not 
diagnosed.  

A July 1978 private medical record includes mention of a 
history of a hearing deficit.  Another July 1978 private 
medical record notes that the veteran reported having no 
trouble hearing.  

A February 1979 VA progress note shows that the veteran 
provided a history of hearing loss for the past 10 to 12 
years.  


The RO denied service connection for hearing loss in April 
1979, finding that the veteran's hearing was normal both 
during his military service and on subsequent post-service VA 
examinations.  In essence, the RO found that the veteran did 
not have a hearing loss disorder which was either incurred or 
aggravated by his service.  See May 1979 notice letter.  He 
did not appeal this decision.

An October 1980 VA Medical Certificate and History shows that 
the veteran had been deaf since February 1980, and that he 
had a history of Meniere's disease for two years.  

A January 1981 VA Abbreviated Medical Record includes a 
diagnosis of deafness.  

The veteran sought to reopen a claim seeking service 
connection for bilateral hearing loss in April 2001.  See VA 
Form 21-4138.  He attributed his hearing loss to in-service 
noise exposure.  He added that he had been informed by the 
audiology department at the VA Medical Center (VAMC) in 
Birmingham, Alabama that his hearing loss was related to his 
military duties.  Id.  The Board parenthetically notes that 
review of numerous medical records from the VAMC in 
Birmingham, Alabama, to include those showing hearing aid use 
in April 1979, a diagnosis of hearing loss in November 1979, 
and treatment for hearing loss in July 1980 (at which time 
the veteran complained of right ear hearing loss for six 
months and left ear hearing loss for "years" and was 
diagnosed as having bilateral deafness), fails to include any 
indication of a medical opinion relating the veteran's 
hearing loss problems to his military service.  

Several lay statements were received by VA in December 2001.  
One, from the veteran's wife, states that he had worn hearing 
aids since 1953.  Another, from a friend, indicates that the 
veteran had worn hearing aids for the past 46 years.  

The veteran testified before the undersigned in December 2002 
that his claimed bilateral hearing loss was attributable to 
his having been exposed to acoustic trauma, such as artillery 
gun noise, during his military service.  See page 3 of 
hearing transcript (transcript).  He added that he did not 
use hearing protection.  The veteran further testified that 
he first had hearing problems during his period of service.  
See page 4 of transcript.  He added that he had been told by 
medical personnel at the VAMC in Birmingham, Alabama that his 
hearing loss was related to his military service.  See page 8 
of transcript.  

Reports of VA audio examination afforded the veteran at the 
VAMC in Montgomery, Alabama in June 2001, April 2002, and 
October 2003 all include a diagnosis of sensorineural hearing 
loss.  In June 2001, the veteran reported that his hearing 
loss had been worse in his left ear for the past 25 years.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted, in April 1979 the RO denied service connection for 
hearing loss, essentially based on a finding that such 
disability was not shown to be related to service.  The 
unappealed April 1979 decision is final.  38 U.S.C.A. § 7105.  
The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A. § 5108.


As service connection for hearing loss was denied because 
such disability was not shown to be related to service, for 
new evidence to be material in this matter, it would have to 
tend to relate the veteran's bilateral hearing loss to his 
service.

The additional evidence received subsequent to April 1979 
consists essentially of VA medical records and examination 
reports, which include several diagnoses of deafness and 
bilateral hearing loss (to include sensorineural hearing 
loss).  Other evidence associated with the record after the 
RO's April 1979 rating decision include various lay 
statements, which indicate that the veteran had worn hearing 
aids for a number of years; in one case, since 1953.  This 
evidence is "new" in the sense that it was not before the 
RO at the time of the April 1979 decision.  However, as they 
relate to the instant claim, the medical records, while 
showing that the veteran has bilateral hearing loss, do not 
tend to in any way relate the current hearing loss to the 
veteran's service.  Thus, the evidence added to the record 
since April 1979 does not bear directly and substantially 
upon the matter of service connection for bilateral hearing 
loss, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Regarding the veteran's own assertions that his hearing loss 
disorder is related to his military service, such lay 
statements are not competent evidence because medical nexus 
is a matter requiring medical expertise (which he lacks).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, his claim, to the effect that VA medical personnel 
at the VAMC in Birmingham, Alabama had attributed his current 
hearing loss to his military service, is simply not supported 
by the Board's review of numerous medical records from this 
facility.  Also, as sensorineural hearing loss clearly is not 
shown to have become manifested to a compensable degree 
within one year of the veteran's 1952 service separation, 
entitlement to service connection based upon a presumptive 
basis is not for application.  See 38 C.F.R. §§ 3.307, 3.309.  

While some of the evidence received since the April 1979 
rating decision may be new in the sense that it was not 
previously of record, none is material.  Hence, the claim may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


